DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huttermann et al. (US Pat. 6,593,460).
Considering Claims 1 and 8:  Huttermann et al. teaches a process for preparing a cationic lignin copolymer comprising providing water (7:30-39), providing lignin (3:61-4:9); providing a monomer that is a cationic amine compound (5:24-35); and mixing the components under acid (7:61-8:3) free radical conditions in the presence of an organic peroxide(2:52-65) in an aqueous suspension (8:33-41) to produce the cationic lignin copolymer.  
Considering Claim 2:  Huttermann et al. teaches separating and purifying the reaction product (8:24-32).
Considering Claims 5-7:  Huttermann et al. teaches the monomer as preferably being trimethylammoniumethyl(meth)acrylate (i.e. the quateranated form of N,N-dimethylaminoethyl(meth)acrylate) (5:24-35).  The cationic monomer is used with a hydrophobic monomer such as vinyl acetate (6:16-25).
Considering Claim 10:  Huttermann et al. teaches the polymerization as taking place in an aqueous medium with a pH of 3 to 8, preferably 4 to 5 (7:63-8:3).
Considering Claims 12 and 13:  Huttermann et al. does not teach the lignin as being washed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huttermann et al. (US Pat. 6,593,460) as applied to claim 2 above, and further in view of Friedl et al. (US 2014/0329999).
Considering Claims 3 and 4:  Huttermann et al. teaches the process of claim 2 as shown above.  
	Huttermann et al. does not teach using nanofiltration to recover the lignin.  However, Friedl et al. teaches using nanofiltration to recover lignin from a solution (¶0017).  Huttermann et al. and Friedl et al. are analogous art as they are concerned with a similar technical difficulty, namely recovering lignin from a solution.  It would have been obvious to a person having ordinary skill in the art to have used nanofiltration to recover the lignin of Huttermann et al., as in Friedl et al., and the motivation would have done so would have been, as Friedl et al. suggests, it allows for a lignin recovery of at least 95% (¶0024).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huttermann et al. (US Pat. 6,593,460) as applied to claim 8 above, and further in view of Al-Hellani et al. (US 2014/0342171).
Considering Claim 9:  Huttermann et al. teaches the process of claim 8 as shown above.  
	Huttermann et al. does not teach the initiator as being a persulphate.  However, Al-Hellani et al. teaches using sodium persulfate or potassium persulfate as a reaction initiator in a lignin system (¶0039).  Huttermann et al. and Al-Hellani et al. are analogous art as they are concerned with the .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huttermann et al. (US Pat. 6,593,460) as applied to claim 10 above.
Considering Claim 11:  Huttermann et al. teaches the process of claim 1 as shown above.  
	Huttermann et al. teaches the polymerization as taking place in an aqueous medium with a pH of 3 to 8, preferably 4 to 5 (7:63-8:3).  This overlaps with the claimed range of a pH of 3 to 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the pH of claimed range, and the motivation to do so would have been, as Huttermann et al. suggests, it is the preferred range for the polymerization.  

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al. (US Pat. 5,741,875).
Considering Claims 14, 16, 18, and 19:  Meister et al. teaches a cationic lignin copolymer comprising lignin and a cationic amine compound (Table 7), where the ratio of the cationic amine compound and lignin are 1.03:0.66 (Example 55).  Meister et al. teaches the polymer as being a surface active agent (Abstract) that is soluble in water (6:23-30).
	Meister et al. is silent towards the charge density of the polymer.  However, the charge density would control the water solubility, due to the hydrophilic quaternary amine groups.  It would have been obvious to a person having ordinary skill in the art to have optimized the charge density through routine experimentation, and the motivation to do so would have been to control the solubility of the copolymer in water, and thus allow it to function as a surface active agent. 
Considering Claim 15:  Meister et al. teaches the cationic monomer as being (3-oxy-4-oxy-5-methylhex-5-enyl)trimethylammonium chloride/METAC (18:62-19:5).


Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of enzymes and organic peroxides in the reaction process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reaction conditions for making the cationic lignin copolymer of claims 14-19) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767